Name: 91/259/EEC: Commission Decision of 30 April 1991 approving the German programme of agricultural income aid for full-time arable farmers in Rheinland-Palatinate
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  farming systems;  agricultural policy
 Date Published: 1991-05-22

 Avis juridique important|31991D025991/259/EEC: Commission Decision of 30 April 1991 approving the German programme of agricultural income aid for full-time arable farmers in Rheinland-Palatinate Official Journal L 126 , 22/05/1991 P. 0020 - 0020COMMISSION DECISION of 30 April 1991 approving the German Programme of Agricultural Income Aid for full time arable farmers in Rheinland-Palatinate (91/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1) and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1279/90 (3), and in particular Article 10 (3) thereof; Whereas on 27 November 1990 Germany notified the Commission of its intention to introduce a Programme of Agricultural Income Aid for full time arable in Rheinland-Palatinate; whereas additional information concerning this programme was received by the Commission from the German authorities on 25 February 1991 and on 19 April 1991; Following the consultation of the Management Committee for Agricultural Income Aids on 15 April 1991 on the measures provided for in this Decision; Following the consultation of the EAGGF Committee on 23 April 1991 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The Programme of Agricultural Income Aid for full time arable farmers in Rheinland-Palatinate notified to the Commission by the German authorities on 27 November 1990 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (Ecus) 1992 1 580 000 1993 1 300 000 1994 1 030 000 1995 750 000 1996 480 000 Article 3 This Decision is addressed to all the Member States. Done at Brussels, 30 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 126, 16. 5. 1990, p. 20.